The opinion of the court was delivered by
Lowrie, J.
-We find nothing in this case that seems to us suffi-
cient to support the interpretation that would reduce Mrs. Biddle’s devise and bequest to her daughter below an absolute estate. The will is very naturally drawn, without following any artificial form, and is entitled to a natural interpretation. The first clause plainly gives the daughter an absolute estate. Now what is there to reduce it? Yery naturally the testator’s next thought is to make other dispositions “ in the event of her daughter’s death without children.” But death when ? There is not a word to inform us. The intention is therefore ambiguous. Another clause has the same ambiguity. The residue given to Grace and Richard Biddle is to go over “in the event of their death.”
How are we to deal with this ambiguity? Consider that-the devise to Anne is absolute, with no word directly tending to show an intention to reduce it to a life estate or to a conditional fee; and it is perfectly consistent with this to suppose that the subsequent dispositions were intended to take effect if Anne should die before her mother: 1 Rop. on Leg. 406; 13 State R. 157. And this supposition derives support from the residuary clause alluded to; for it would make the shares of Grace and Richard Biddle absolute, if ever they should vest in possession, and without it they would not be so.
If the intention of the substitutionary clauses is truly uncertain —in-one sense leaving the estate of Anne absolute, and in the other taking it away — it is mere matter of logic that what is expressly given must stand. The first gift is absolute, and the subsequent clauses make no profession of reducing it, and must therefore be taken as intended to provide for its failure to take effect by Anne’s death before her mother.
Besides this, Anne is the heir at law of her mother, and also the principal object of her bounty; and both these considerations incline us to favour her in the interpretation of the will, and not to allow her portion to be reduced by expressions having an ambiguous reference to it. We cannot suppose that the mother intended to subject her daughter to all the inconveniences and abatements that belonged to a mere life estate; but that she meant her to have an absolute estate, if she should survive to take any at all: 23 State R. 388.
If we place our minds in the condition of the testatrix, after she had penned the first clause, all this will appear plain. She had already given all to Anne. Then what more had she to do? Nothing relative to any residue, for there was none. Of course, *63therefore, she had only to provide for Anne’s not living to take; and her will does not show any other intention.
The decree of the Orphans’ Court is reversed so far as it requires that security should be given by Anne E. Biddle for her share, and it is ordered and decreed that the same be paid to her in her absolute right.